DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.    Claims 1-2, 5 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman (US 2021/0188069).
[Claim 1] Regarding claim 1, Friedman discloses an electrified vehicle, comprising: a frame (26); a battery support structure (34) mounted to the frame (26) wherein the battery support structure includes a first mounting surface that mounts outboard of an outboard surface of a first longitudinally extending rail of the frame (See annotated FIGS 6A-6C) and a second mounting surface that mounts inboard of the outboard surface of the first longitudinally extending rail (See annotated FIGS 6A-6C); a first fastener received through an opening of the first mounting surface (See annotated FIGS 6A-6C); a second fastener received through an opening of the second mounting surface (See annotated FIGS 6A-6C); and a battery pack (22) supported relative to the frame (26) by the battery support structure (34).

    PNG
    media_image1.png
    886
    687
    media_image1.png
    Greyscale

[Claim 2] Regarding claim 2, Friedman discloses the electrified vehicle as recited in claim 1, wherein the frame includes the first longitudinally extending rail (26) a second longitudinally extending rail (26), and a cross member (28) extending between the first and second longitudinally extending rails (26), and the battery pack (22) is positioned at least partially between the first and second longitudinally extending rails (26).
 [Claim 5] Regarding claim 5, Friedman discloses the electrified vehicle as recited in claim 1, wherein the battery support structure includes a plurality of cross members (28) assemblies and a plurality of beam sections that connect between the plurality of cross member assemblies (See annotated FIG 1 below).




    PNG
    media_image2.png
    830
    668
    media_image2.png
    Greyscale

[Claim 12] Regarding claim 12, Friedman discloses the electrified vehicle as recited in claim 1, wherein the battery support structure (34) includes a curved trim line (See annotated FIGS 5A-5B showing a curved battery support 54 which if stamped, is done so by die stamping which involves trimming).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 2021/0188069) in view of Koike (US PG Pub 2008/0196957).
[Claim 16] Regarding claim 16, Friedman discloses a method, comprising:
mounting a battery support structure (34) to a battery pack (22); and mounting the battery support structure to a frame (26) of an electrified vehicle (Friedman is an electric vehicle) thereby supporting the battery pack (22) relative to the frame (26) wherein the battery support structure (34) includes a first mounting surface that mounts directly beneath a longitudinally extending rail of the frame (FIG 6C illustrates an embodiment where the support 34 mounts to an outboard side of the frame and directly beneath the frame), wherein mounting the battery support structure to the frame includes:
inserting a fastener through an opening of the first mounting surface and through a corresponding mounting surface of a mounting bracket of the frame (Friedman illustrates fasteners threaded into the mounting holes).
-However, it fails to disclose securing the fastener with a nut.
-Nevertheless, Koike discloses a battery attachment using a bolt and nut in the annotated FIG 5).
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Friedman to have a bolt and nut connection as taught by Koike in order to increase retention strength.

    PNG
    media_image3.png
    759
    766
    media_image3.png
    Greyscale


 [Claim 19] Regarding claim 19, Friedman/Koike disclose the method as recited in claim 16, wherein the first mounting surface mounts inboard of an outboard surface of the longitudinally extending rail of the frame (FIG 6E shows an attachment inboard of the outboard frame wall).
[Claim 20] Regarding claim 20, Friedman/Koike disclose the method as recited in claim 19, wherein the battery support structure includes a second mounting surface that mounts outboard of the outboard surface of the longitudinally extending rail of the frame (FIG 6E shows an attachment on the outboard of the frame wall).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over 
Friedman (US 2021/0188069) in view of Milton (US PG Pub 2017/0324128)
Friedman discloses the electrified vehicle as recited in claim 1.
-However, it fails to disclose a skid plate mounted between a first cross member assembly and a second cross member assembly of the battery support structure.
-Nevertheless, Milton discloses a skid plate between cross-members for an electric vehicle in FIG 1.
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Friedman to have a skid plate as taught by Milton in order to protect the battery from road debris.

    PNG
    media_image4.png
    757
    754
    media_image4.png
    Greyscale



Allowable Subject Matter
1.	Claims 3-4, 6-9, 11, 13, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claim 21 is in condition for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/           Examiner, Art Unit 3614                                                                                                                                                                                             

/Jonathan Ng/           Supervisory Patent Examiner, Art Unit 3614